AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Pagelofl    Il
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                     v.                                                  (For Offenses Coinmitted On or After November 1, 1987)


                       Israel Josue Cruz-Cruz                                            Case Number: 3:19-mj-22003

                                                                                         L. Marcel S ,ewart
                                                                                         Defendant's Atta ney         tt.": n!~._,m f1:: ~:~~~-
REGISTRATION NO. 75101298
                                                                                                                      MAY 2 I 2019
THE DEFENDANT:
 lZl pleaded guilty to count(s) _l_o_f_C_o_m~p_la_i_nt_ _ _ _ _ _ _ _ _ _+~"'"""'~,_,!:_,,.~"'.rtcc!{+"l+J.+0,+:P_
                                                                                                                .. :_=-,,_'"',_·:l_r::·.-"~C~O'"'U"'RT~-+--
                                                                            BY .. "--•d "~'·-·I, ,~ ..... 1 t,,1· 1_,;~\'... :r:oRNI/\
 D was found guil\)' to count( s)                                          ~~~-.-· ..···-"·--.... _, ... _                           f.'1~.:PlJIV
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                         Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                               1

 D The defendant has been found not guilty on count(s)
                                                                                ----~--------------
 0 Count(s)                                                                               dismissed on the motion of the United States.
                   ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~TIME SERVED
 0 Assessment: $10 WAIVED            lZl Fine: WAIVED
 lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Tuesday, May 21, 2019
                                                                                      Date of Imposition of Sentence



                                                                                      n~LRIK:cocK
                                                                                      UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                      3: 19-mj-22003
